Citation Nr: 1643956	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  10-42 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously before the Board in May 2015, when it was remanded for further development, to specifically include obtaining additional VA treatment records from Birmingham VA Medical Center (VAMC).  The record shows that the RO/AMC made an attempt to obtain VA treatment records from 1974 to 1975 and was informed by the VAMC in question that no such records existed.  When the Veteran was asked to provide additional information that might enable VA to obtain the relevant treatment records, he reported that his treatment dates for the Birmingham VAMC were 2010 to the present.  Records up to 2015 have been obtained and added to the claims file.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's low back disability is not shown to have had its onset in service or to otherwise be the result of service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In December 2007, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was not afforded a VA examination on the claim of service a back disability because the record does not establish that the claimed disability is due to an injury, disease, or event in service and the record does not show that the claimed disability may be associated with an established event, injury, or disease in service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing the circumstances under 38 C.F.R. § 3.159 when a VA examination is required). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Facts and Analysis

The Veteran seeks service connection for a low back disability that he asserts was incurred in service and has continued to cause pain to the present day.  The Veteran's service treatment records are silent as to any complaints, symptoms, injuries, treatment, or diagnoses of low back pain and his 1974 service separation examination showed no abnormalities.  The Veteran denied relevant complaints in the accompanying report of medical history.

A January 2010 X-ray of the Veteran's spine showed moderate discogenic degenerative change at L4-5 with disc space narrowing and small marginal osteophytes.

In his VA Form 9 Substantive Appeal, the Veteran asserted that he had injured his back in service in a training exercise and that he had continued to have back pain through the present time.  He stated that he sought treatment at the VAMC in Birmingham in 1974 after service separation.  He stated that he had taken pain medication for his back for many years and nothing seemed to work and the back pain interfered with his ability to work and perform his daily activities.

At a September 2016 VA examination for pension purposes, the examiner noted a diagnosis of chronic, severe, aching lower back pain.  The Veteran stated that his pain was worse with prolonged sitting or standing or walking.  Again, due to the absence of evidence, including competent and credible lay evidence, tending to suggest a relationship between the current diagnoses and active service, or of continuous symptomatology, an examination specific to the spine is not necessary.  

After considering all of the evidence set forth above, the Board finds that the requirements for establishing service connection for a low back disability have not been met.  The Veteran's service treatment records show no complaints of or treatment for a back injury in service and his 1974 service separation examination did not show any back disability or complaints of back pain.

The Board notes the Veteran's assertions that he sustained a back injury during a training exercise in service and has had continual back pain ever since.  It is noted, however, that the Veteran denied any back symptoms in his report of medical history completed at separation from service.  The Board also notes that the record fails to reflect any treatment following discharge until 2010, over 35 years later.  A significant gap in time between service and treatment is an appropriate factor, among others, for consideration.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board is mindful, however, that lay evidence of continuity cannot be rejected solely on the basis of an absence of documented treatment.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  

In assessing credibility, the Board notes inconsistencies in the Veteran's statements regarding post-service treatment.  Indeed, the Veteran had stated that he was treated for back pain at the Birmingham VAMC shortly after leaving service.  Efforts were made to obtain these records without success.  When asked for additional information to assist in further efforts to obtain these records, the Veteran then stated that his first treatment for back pain at the Birmingham VAMC was in 2010.  This greatly limits the probative value of the Veteran's statements on the issues of post-service treatment and continuity of symptomatology.  In light of this, and considering that the Veteran expressly denied relevant symptoms at the time of discharge, the Board finds that continuity of symptomatology is not established here, either by the documented treatment record or by the lay statements of record.  Thus, even if the Veteran's statements as to in-service injury are accepted, the weight of the evidence indicates that any such injury resolved without residuals prior to separation.

The Board acknowledges the diagnosis of degenerative changes and notes that arthritis is a chronic disease for which service connection can be awarded solely based on evidence of continuous symptoms.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As explained above, however, the lay evidence is not deemed credible on the issue of continuity of symptomatology and thus an award of service connection on this basis is not warranted here.

Service connection is also not warranted based on competent medical evidence.  Indeed, the file does not contain a competent medical opinion linking a current back disability to active service.  Moreover, the Veteran is not competent to offer a medical diagnosis or opinion as to any causal relationship for a medical diagnosis and any event experienced or symptom exhibited.  The myriad causes of back pain are such that the Board finds them to be beyond the level of expertise of a lay person to address.  

In sum, the Board finds no basis for the Veteran's claim of service connection of low back pain.  While he is shown to have a current low back disability, there is no evidence of any incident in service or of any link between the Veteran's current low back disability and his military service.  As the required elements of service connection are not established, the claim must be denied.  38 C.F.R. §§ 3.303, 3.304.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for a low back disability is denied.



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


